Exhibit 10.3

BICYCLE THERAPEUTICS PLC

--------------------------------------------------------------------------------

RULES OF

THE BICYCLE THERAPEUTICS SHARE OPTION PLAN

--------------------------------------------------------------------------------

Approved by the Board on 9 May 2019 and amended by the Compensation Committee on
12 September 2019

 










 

CONTENTS

 

 

 

 

 

Page

 

 

 

1.

DEFINITIONS AND INTERPRETATION


1

 

 

 

2.

GRANT OF OPTIONS


5

 

 

 

3.

NON-TRANSFERABILITY


7

 

 

 

4.

PERFORMANCE CONDITIONS


7

 

 

 

5.

PLAN LIMITS


7

 

 

 

6.

VESTING, EXERCISE AND LAPSE OF OPTIONS


8

 

 

 

7.

MANNER OF EXERCISE


11

 

 

 

8.

SHARE SETTLEMENT OF OPTION EXERCISE


11

 

 

 

9.

TAX LIABILITIES


12

 

 

 

10.

CORPORATE EVENTS


13

 

 

 

11.

OPTION ROLLOVER


14

 

 

 

12.

VARIATION OF SHARE CAPITAL


15

 

 

 

13.

AMENDMENT


15

 

 

 

14.

RELATIONSHIP WITH CONTRACT OF EMPLOYMENT OR FOR PROVISION OF CONSULTANCY
SERVICES AND EXCLUSION OF LIABILITY


16

 

 

 

15.

ADMINISTRATION


16

 

 

 

16.

DATA PRIVACY


17

 

 

 

17.

THIRD PARTY RIGHTS


18

 

 

 

18.

GOVERNING LAW AND JURISDICTION


18

 

 

 

19.

TRADING POLICY RESTRICTIONS


18

 

 

 

20.

CLAWBACK POLICY


18

 

 








 

RULES OF THE BICYCLE THERAPEUTICS SHARE OPTION PLAN

 

 

1.          DEFINITIONS AND INTERPRETATION

Definitions

1.1        The following definitions shall apply for the purposes of this Plan:

“Adoption Date”

the date on which the Plan was approved by the Board, being 9 May 2019;

“Annual Increase”

as defined in Rule 5.2;

“Board”

the board of directors of the Company;

“Cessation Date”

in relation to an Optionholder, means the date notice of termination of his
employment, contract for services or letter of appointment (as applicable) is
given by or to him or her unless the Compensation Committee in their absolute
discretion determines a later date, not being later than the statutory or
contractual expiry date of any applicable notice period;

“Change of Control”

as defined in Rule 10.1;

“Code”

the U.S. Internal Revenue Code of 1986, as amended, and any successor Code, and
related rules, regulations and interpretations;

“Company”

Bicycle Therapeutics Plc registered in England with number 11036004;

“Compensation Committee”

the committee of the Board constituted for the purpose of, amongst other
matters, discharging the Board’s responsibility relating to compensation of the
Company’s directors and executives, save that in the event such committee has
not been constituted, the Board;

“Consultant”

an individual who provides consultancy services to a Group Company (which, for
the avoidance of doubt, shall include any person who is: (a) directly engaged by
a Group Company; and (b) employed by a third party to work in the provision of
services to a Group Company on behalf of such third party who is engaged by a
Group Company to provide such services), and including a director or secretary
of any Group Company who is not an employee;

 

 





1




 

“Control”

the meaning in section 995 of the Income Tax Act 2007;

“Corporate Event”

an event within Rule 10;

“Data”

as defined in Rule 16.1;

“Date of Grant”

the date on which an Option is granted under this Plan;

“Eligible Person”

an Employee or Consultant;

“Employee”

an employee of a Group Company, including a director or company secretary of any
Group Company who is an employee;

“Employers’ NICs”

as defined in Rule 9.4;

“Engaging Company”

in the case of an Optionholder who is:

(a)         an Employee, the Optionholder’s employer or former employer; and

(b)         a Consultant, the Group Company to which the Optionholder is or was
providing services,

as applicable;

“Exercise Price”

the price determined in accordance with Rule 2.4 at which each Share subject to
an Option may be acquired on the exercise of that Option;

“Financial Year”

the accounting reference period (as defined by the Companies Act 2006) of the
Company;

“First Amendment Date”

the date on which this Plan was first amended, being 12 September 2019;

“Fully Diluted Share Capital”

at the relevant time, the aggregate of: (a) the number of Shares in issue; and
(b) the number of additional Shares which would be issued assuming the allotment
and issue of the number of Shares in the Option Pool (whether or not on their
terms the securities are actually convertible into Shares at such time) only to
the extent that such Shares are not already included in part (a) of this
definition;

 

 





2




 

“Good Leaver”

an Optionholder who ceases (or gives or is given notice that he or she will
cease, as applicable) to be an Eligible Person for one of the reasons in Rule
6.3;

“Group”

the Company, any company which is the Company’s subsidiary, its holding company
or a subsidiary of its holding company (as “subsidiary” and “holding company”
are defined in section 1159 of the UK Companies Act 2006) and “Group Company”
shall be construed accordingly;

“HMRC”

Her Majesty’s Revenue & Customs;

“Incentive Stock Option”

any Option designated and qualified as an “incentive stock option” as defined in
Section 422 of the Code;

“Market Value”

the market value of the shares subject to an Option determined in accordance
with the applicable provisions of Part VIII of the Taxation of Chargeable Gains
Act 1992; provided, however, that the Market Value for the purposes of an Option
granted to a U.S. Eligible Person shall be the closing market price on the
Nasdaq Global Market (or such other market on which the Company’s Shares are
then principally listed) of one Share (or American Depositary Share(s)
representing one Share) on the effective date of grant, or if no closing price
is reported for such date, the closing price on the next immediately following
date for which a closing price is reported;

“New Option”

as defined in Rule 11.1;

“Non-Qualified Stock Option”

any Option that is not an Incentive Stock Option;

“Old Option”

as defined in Rule 11.1;

“Option”

a right to acquire Shares granted under the Plan;

“Option Certificate”

a certificate setting out the terms of an Option issued in accordance with Rule
2.5;

“Option Pool”

the pool of Shares: (a) over which options have or may be granted to Eligible
Persons under this Plan or any other plan; and (b) allotted and issued to
Eligible Persons under any other arrangement;

 

 





3




 

 

 

 

“Optionholder”

an Eligible Person who has been granted an Option under this Plan (including his
or her personal representatives or beneficiaries in the event of his or her
death);

“Performance Condition”

any objective condition(s) imposed in accordance with Rule 4.1 or any amended
condition(s) substituted in accordance with Rule 4.2;

“Plan”

the Bicycle Therapeutics Share Option Plan constituted and governed by these
Rules as amended from time to time;

“Scheme of Arrangement”

as defined in Rule 10.2;

“Shares”

ordinary shares in the Company;

“Tax”

as defined in Rule 9.1;

“Ten Percent Owner”

an Employee who resides in the U.S. who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of shares of the Company or any parent or
subsidiary corporation;

“U.S.”

United States of America; and

“Vest”

subject to Rule 6.4 (Lapse of Options), the extent to which an Option (or part
thereof) becomes capable of exercise on the first to occur of:

 

(a)         the applicable vesting date specified in the Option Certificate;

(b)         the date of the Optionholder’s death;

(c)         in the case of a Good Leaver only, the Optionholder’s Cessation
Date;

(d)         a Corporate Event; and

(e)         any date determined by the Compensation Committee,

 

and “Vested” and “Unvested” shall be construed accordingly.

 

 

 





4




Interpretation

1.2        Headings are for reference purposes only and shall not affect the
construction of these Rules.

1.3        References to any statutory provision are to that provision as
amended, previously enacted, re-enacted or consolidated.

1.4        Where the context permits words in the singular shall include the
plural and the masculine shall include the feminine and vice versa.

1.5        A reference to writing or written includes email and any other
electronic means permitted by the Compensation Committee from time to time.

2.          GRANT OF OPTIONS

Type of option

2.1        The Company may grant Options to any Eligible Person it chooses
provided that Incentive Stock Options may be granted only to Employees of the
Company or any subsidiary that is a “subsidiary corporation” within the meaning
of Section 424(f) of the Code. To the extent that any Option does not qualify as
an Incentive Stock Option, it shall be deemed a Non-Qualified Stock Option.

When options may normally be granted

2.2        Subject to Rule 2.3, the Company may grant Options to any Eligible
Person it chooses:

(a)          during the period of 42 days after:

(i)          the Adoption Date;  or

(ii)         the day on which the Company announces its results for the
proceeding Financial Year, quarter, or other period; or

(b)         at any other time the Compensation Committee decides that
circumstances have arisen which justify the grant of Options.

When Options may be granted

2.3        Options may be granted to any Eligible Person the Company chooses:

(a)          at any time when that grant would not be prohibited by, or in
breach of:

(i)          any law;

(ii)         any other regulation with the force of law; or

(iii)        the rules of any investment exchange on which Shares (or American
Depositary Shares representing Shares) are listed or traded, or any other





5




 

non-statutory rule that binds the Company or with which the Compensation
Committee has resolved to comply; and

(b)          before the tenth anniversary of the Adoption Date.

Exercise Price

2.4        Subject to Rule 12  (Variation of Share Capital), the Exercise Price
per Share may not be less than the higher of:

(a)         if Shares are to be newly issued to satisfy the exercise of Options,
the nominal value of a Share; and

(b)         the Market Value of a Share on the Date of Grant.

In the case of an Incentive Stock Option that is granted to a Ten Percent Owner,
the Exercise Price of such Incentive Stock Option shall be not less than 110
percent of the Market Value on the grant date.

Option Certificates

2.5        An Option shall be granted by the Company executing an Option
Certificate as a deed in a form approved by the Compensation Committee, or in
such other manner as the Compensation Committee may approve from time to time.
Each Option Certificate shall state:

(a)         the Date of Grant of the Option;

(b)         the number and class of the Shares subject to the Option;

(c)         the Exercise Price;

(d)         the date or dates or which the Option shall normally Vest in
accordance with Rule 6.1(A) or 6.1(B) (as applicable) and the proportion of the
Option becoming Vested thereon;

(e)         any applicable Performance Conditions imposed in accordance with
Rule 4.1;

(f)          the date when the Option will lapse (being not be later than the
tenth anniversary of the Date of Grant); and

(g)         if the Compensation Committee so determines, such obligations on the
part of the Optionholder as shall be deemed necessary to comply with any tax or
securities laws or other regulatory issues in any jurisdiction which may apply
to the Company, any other Group Company, the Optionholder or any other person.

2.6        The Option Certificate is subject to the terms and conditions of this
Plan.

 





6




 

3.          NON-TRANSFERABILITY

Other than where Options are transferred or assigned to an Optionholder’s
personal representatives or beneficiary in the event of the Optionholder’s death
or as specifically permitted under the terms of the Option Certificate, Options
may not be transferred, assigned, pledged or charged and any purported transfer,
assignment, pledge or charge shall cause the Option to lapse immediately. Each
Option Certificate shall carry a statement to this effect.

4.          PERFORMANCE CONDITIONS

Imposition of performance conditions

4.1        The exercise of an Option may be conditional upon the satisfaction of
one or more objective Performance Condition(s) imposed by the Compensation
Committee at the Date of Grant and specified in the Option Certificate.

Variation and waiver of performance conditions

4.2        If, after the Compensation Committee has determined any objective
Performance Condition(s) to be satisfied pursuant to this Rule, events occur
which cause the Compensation Committee to consider that any of the existing
Performance Condition(s) has become unfair or impractical, the Compensation
Committee may, in its absolute discretion, make a recommendation (for approval
by the Board) to amend, relax or waive such Condition and the Board’s decision
on all disputes in this respect shall be final; provided, however that with
respect to a Performance Condition applicable to the Chief Executive Officer,
the Compensation Committee may, in its absolute discretion, amend, relax or
waive such Condition, and the Compensation Committee’s decision on all disputes
in this respect shall be final.

Notification to Optionholders

4.3        The Compensation Committee shall notify all relevant Optionholders in
writing of any amendment, relaxation or waiver of existing Performance
Condition(s) made pursuant to Rule 4.2.

5.          PLAN LIMITS

5.1        The number of Shares in the Option Pool at the Adoption Date shall be
10% of the Fully Diluted Share Capital, subject to adjustment per Section 12.

5.2        Thereafter, on the first day of each new Financial Year following the
Adoption Date, until such time as the Compensation Committee otherwise
determines, the number of Shares in the Option Pool shall be cumulatively
increased by 4% of the number of Shares outstanding as of the day prior to the
first day of the applicable new Financial Year (or such lesser amount as
determined by the Board) (the “Annual Increase”).





7




 

Inclusion of treasury shares

5.3        For the purposes of this Rule, any Shares which are treasury shares
within sections 724 - 732 of the Companies Act 2006 shall be treated as though
they were unissued Shares.

Exclusion of certain Shares

5.4        For the purposes of this Rule any Shares which are not treasury
shares within Rule 5.3 and:

(a)         which are already in issue when any option or other right is granted
over them; or

(b)         which were comprised in any option or other right to the extent that
it has lapsed or been surrendered,

shall be disregarded.

ISO Limitation

5.5        Subject to such overall limitations set forth above, no more than
2,470,583 Shares may be issued in the form of Incentive Stock Options, increased
on the first day of each new Financial Year following the Adoption Date, by the
lesser of 430,000 Shares or the Annual Increase.

Annual Limit on Incentive Stock Options.

5.6        To the extent required for “incentive stock option” treatment under
Section 422 of the Code, the aggregate Market Value (determined as of the time
of grant) of the shares with respect to which Incentive Stock Options granted
under this Plan and any other plan of the Company or its parent and subsidiary
corporations become exercisable for the first time by an Optionholder during any
calendar year shall not exceed U.S. $100,000. To the extent that any Option
exceeds this limit, it shall constitute a Non-Qualified Stock Option.

6.          VESTING, EXERCISE AND LAPSE OF OPTIONS

Vesting of options

6.1         (A)        In respect of Options with a Date of Grant prior to the
First Amendment Date:

Save as otherwise determined by the Compensation Committee either before or
after the Date of Grant, Options shall (i) Vest in equal tranches of 1/36th at
the end of each calendar month following the Date of Grant; and (ii) save as
provided in Rules 6.2  (Death of the Optionholder), 6.3  (Ceasing to be an
Eligible Person as a Good Leaver), 6.4  (Lapse of Options) and 10  (Corporate
Events), may only be exercised after the later of:

(a)         the third anniversary of the Date of Grant; and

(b)         the date on which any applicable Performance Condition(s) have been
satisfied or waived in accordance with Rule 4.2.





8




 

6.1         (B)        In respect of Options with a Date of Grant on or after
the First Amendment Date:

Save as otherwise determined by the Compensation Committee either before or
after the Date of Grant, Options:

(a)        granted to a member of the Board other than in accordance with Rule
6.1(B)(a) below shall (i) Vest in equal tranches of 1/36th at the end of each
calendar month following the Date of Grant; and (ii) save as provided in Rules
6.2  (Death of the Optionholder), 6.3  (Ceasing to be an Eligible Person as a
Good Leaver), 6.4  (Lapse of Options) and 10  (Corporate Events), may only be
exercised after the date on which any applicable Performance Condition(s) have
been satisfied or waived in accordance with Rule 4.2;

(b)         granted to a member of the Board as part of the Company’s annual
grant on or following the date of its annual general meeting shall Vest in full
on the Date of Grant;

(c)         granted to an Employee who is not a member of the Board shall (i)
Vest as to ¼ of the total number of Shares under Option on the first anniversary
of the Date of Grant; (ii) Vest in respect of the remaining number of Shares
under Option in equal tranches of 1/36th at the end of each calendar month
following the first anniversary of the Date of Grant; and (iii) save as provided
in Rules 6.2  (Death of the Optionholder), 6.3  (Ceasing to be an Eligible
Person as a Good Leaver), 6.4  (Lapse of Options) and 10  (Corporate Events),
may only be exercised after the date on which any applicable Performance
Condition(s) have been satisfied or waived in accordance with Rule 4.2; and

(d)         granted to any other Eligible Person shall (i) Vest over such
periods as the Compensation Committee shall determine in its absolute discretion
and (ii) save as provided in Rules 6.2  (Death of the Optionholder), 6.3
 (Ceasing to be an Eligible Person as a Good Leaver), 6.4  (Lapse of Options)
and 10  (Corporate Events), may only be exercised after the date on which any
applicable Performance Condition(s) have been satisfied or waived in accordance
with Rule 4.2.

Death of an Optionholder

6.2        Save as provided in Rule 6.4  (Lapse of Options), if an Optionholder
dies whilst he or she is employed within the Group or while time is running
under Rule 6.3  (Ceasing to be an Eligible Person as a Good Leaver) his or her
personal representatives may exercise his or her Option at any time within the
period of 12 months after the date of his or her death to the extent it had
Vested, and any applicable Performance Condition(s) had been satisfied, at that
date (or to a greater extent if the Compensation Committee should so decide).

Ceasing to be an Eligible Person as a Good Leaver

6.3        Save where an Option lapses earlier under Rule 6.4  (Lapse of
Options), if an Optionholder ceases to be an Eligible Person:

(a)         by reason of illness, injury or disability (evidenced to the
satisfaction of the Compensation Committee);

 





9




 

(b)         in the case of an Employee, by reason of redundancy within the
meaning of the Employment Rights Act 1996;

(c)         by reason that the only company, undertaking or part-undertaking
within the Group by which he or she is employed, engaged or to which he or she
provides consultancy services ceases to be a member of, or is transferred
outside, the Group; or

(d)         for any other reason which the Compensation Committee considers
justifies his or her treatment as a Good Leaver,

he or she may exercise his or her Option within the period of twelve months
after the Cessation Date (or such other period as the Compensation Committee may
decide) to the extent it had Vested, and any applicable Performance Condition(s)
had been satisfied, on the Cessation Date (or to a greater extent if the
Compensation Committee should so decide). For the avoidance of doubt, any
portion of his or her Option that is Unvested as of the Cessation Date shall
lapse.

Lapse of Options

6.4        Options shall lapse on the earliest of the following events:

(a)         the expiry of the period allowed for the satisfaction of any
Performance Condition(s) without such Performance Condition(s) being satisfied;

(b)         the expiry of the applicable periods in Rule 6.2 (Death of the
Optionholder) and Rule 6.3  (Ceasing to be an Eligible Person as a Good Leaver)
but if an Optionholder dies while time is running under Rule 6.3 the Option
shall not lapse until the expiry of the period in Rule 6.2;

(c)         the Cessation Date, where such cessation occurs for any reason
whatsoever (including wrongful or unfair dismissal in the case of an
Optionholder who is an Employee) other than those specified in Rule 6.2  (Death
of the Optionholder) or Rule 6.3  (Ceasing to be an Eligible Person as a Good
Leaver);

(d)         save as provided in Rule 11  (Option Rollover), the expiry of the
applicable period in Rule 10  (Corporate Events);

(e)         the expiry of the applicable period in Rule 11  (Option Rollover);

(f)          the date on which the Optionholder becomes bankrupt or does or
omits to do anything as a result of which he is deprived of the legal or
beneficial ownership of the Option;

(g)         the lapse date specified in the Option Certificate; and

(h)         the tenth anniversary of the Date of Grant (provided that, in the
case of an Incentive Stock Option granted to a Ten Percent Owner, such Incentive
Stock Option shall lapse on the fifth anniversary of the Date of Grant).

 





10




 

7.          MANNER OF EXERCISE

7.1        Provided it would not then be in breach of any applicable restriction
(including, without limitation, the U.S. Sarbanes-Oxley Act of 2002), a Vested
Option may be exercised in whole or in part by the Optionholder giving a notice
of exercise in such manner as the Company may from time to time determine,
including electronically. The notice of exercise shall be accompanied by:

(a)         a remittance in cleared funds for the aggregate Exercise Price;

(b)         irrevocable instructions to a broker to deliver promptly to the
Company an amount equal to the aggregate Exercise Price; or

(c)         an application for bridging finance to exercise the Option, in such
form as the Company may prescribe.

7.2        The Company shall allot or procure the transfer of Shares pursuant to
a notice of exercise within 30 days of the date of exercise. Except for any
rights determined by reference to a date preceding the date of allotment, any
new Shares allotted shall rank pari passu with the other shares of the same
class in issue at that date of allotment.

7.3        For so long as the Shares (or American Depositary Shares representing
the Shares)  are admitted to trading on Nasdaq or any other investment exchange
the Company will apply for admission or listing (as the case may be) of any new
Shares (or American Depositary Shares representing Shares) issued as soon as is
practicable after their allotment.

8.          SHARE SETTLEMENT OF OPTION EXERCISE

Notwithstanding any other provision of this Plan, the Company may agree with an
Optionholder that he or she will undertake a share-settled exercise in respect
of any Option that is not an Incentive Stock Option held by him or her whereby,
subject to Rule 9  (Tax Liabilities), on exercise of the Option:

(a)         no Exercise Price is paid; and

(b)         the Optionholder is given free of charge, a number of Shares
calculated in accordance with the following formula:

S = N x (MV – EP) ÷ MV where:

S = the number of Shares to be delivered to the Optionholder, rounded down to
the nearest whole Share

N = the total number of Shares in respect of which the Option is being exercised

MV = the Market Value of a Share at the date of exercise

EP= the Option Exercise Price payable per Share.

 





11




 

9.          TAX LIABILITIES

9.1        For the purposes of this Rule “Tax” means all UK income tax and
primary class 1 (employee) and (to the extent the Compensation Committee decides
that it shall be borne by the relevant Optionholder), secondary class 1
(employer) National Insurance Contributions, and their equivalent in any other
jurisdiction including the U.S., which may properly be borne by Optionholders by
reason of the grant, vesting and/or exercise of options or otherwise as a
consequence, directly or indirectly, of being an Optionholder.

9.2        Any Group Company or other person which is liable to account for Tax
may withhold the appropriate amount of Tax from the Optionholder’s remuneration
or make such other arrangements as it considers necessary (including the sale of
Shares on behalf of an Optionholder) to finance the amounts due. The amount to
be withheld may if necessary be estimated provided that if a subsequent
adjustment is required it is made as soon as practicable after the amount has
been definitively determined.

9.3        With respect to any Optionholder that resides in the U.S., subject to
approval by the Compensation Committee, an Optionholder may elect to have the
Group Company’s required tax withholding obligation satisfied, in whole or in
part, by authorising the Group Company to withhold from the Shares to be issued
pursuant to an Option a number of shares with an aggregate Market Value (as of
the date the withholding is effected) that would satisfy the withholding amount
due; provided, however, that the amount withheld does not exceed the maximum
statutory tax rate or such lesser amount as is necessary to avoid liability
accounting treatment. The Compensation Committee may also require Options to be
subject to mandatory share withholding up to the required withholding amount.
For purposes of share withholding, the Market Value of withheld shares shall be
determined in the same manner as the value of Shares includible in income of the
Optionholder. The required tax withholding obligation may also be satisfied, in
whole or in part, by an arrangement whereby a certain number of Shares issued
pursuant to the Option are immediately sold and proceeds from such sale are
remitted to the Group Company in an amount that would satisfy the withholding
amount due.

9.4        If the Company or any other person is liable to account for UK
secondary Class 1 national insurance contributions (“Employers’ NICs”) in the UK
by virtue of the exercise of an Option the Compensation Committee may make it a
condition of the exercise of the Option that the Optionholder either:

(a)         meets such liability to pay Employers’ NICs; or

(b)         enters into an election to transfer the liability for Employers’
NICs to the Optionholder in a form approved by HMRC,

and enters into such arrangements as may be approved by HMRC in order to ensure
that the Employers’ NICs liability can be met.





12




 

9.5        The Compensation Committee may make it a condition of the exercise of
an Option that the Optionholder enters into:

(a)         a joint election under section 431 of the UK Income Tax (Earnings
and Pensions) Act 2003 to disregard any restrictions for the purposes of any
income tax and primary Class 1 national insurance contributions which may arise
as the consequence of the exercise of the Option and to disapply section 425 of
that Act; or

(b)         a similar election in any other jurisdiction.

9.6        If the Compensation Committee so determines, Optionholders may be
offered the opportunity to make other funding arrangements satisfactory to the
relevant Group Company or other person in relation to the Tax liability.

9.7        By accepting an Option an Optionholder agrees to indemnify any Group
Company and any other person against any Tax liability if and to the extent it
is not discharged in accordance with this Rule.

10.        CORPORATE EVENTS

Change of Control

10.1      Save as provided in Rules 8  (Share Settlement of Option Exercise) and
11  (Option Rollover), if any person:

(a)         (or group of persons acting in concert (as “acting in concert” is
defined in The City Code on Takeovers and Mergers) obtains Control of the
Company as a result of making a general offer to acquire either:

(i)          the whole of the issued ordinary share capital of the Company which
is made on a condition such that if it is satisfied the person making the offer
will have Control of the Company, or

(ii)         all the shares in the Company which are of the same class as the
Plan Shares, or

(b)         acquires more than 50 percent of the issued ordinary share capital
of the Company,

(a “Change of Control”) all Options (whether Vested or Unvested) may, subject to
Rule 10.3  (Squeeze-out and sell-out) be exercised on the same day as, and
immediately prior to, the Change of Control becoming effective or within such
period not exceeding 6 months afterwards as the Compensation Committee shall
determine, and any Options not exercised within such period shall lapse.

Scheme of Arrangement

10.2      Save as provided in Rules 8  (Share Settlement of Option Exercise) and
11  (Option Rollover), if under section 899 of the Companies Act 2006 the Court
sanctions a compromise or arrangement proposed for the purposes of, or in
connection with, a scheme for the reconstruction of the Company or its
amalgamation with any other company or companies (a

 





13




 

“Scheme of Arrangement”), all Options (whether Vested or Unvested) may be
exercised on the same day as, and immediately prior to, the Court sanctioning
the compromise or arrangement or within such period not exceeding 6 months
afterwards as the Compensation Committee shall determine, and any Options not
exercised within such period shall lapse.

Squeeze-out and sell-out

10.3      Save as provided Rules 8  (Share Settlement of Option Exercise) and 11
 (Option Rollover), if any person (or group of persons acting in concert)
becomes bound or entitled to acquire shares in the Company under sections 974 to
979 of the Companies Act 2006 (“squeeze-out” and “sell-out”) all Options
(whether Vested or Unvested) may be exercised at any time when that person
remains so bound or entitled, and any Options not exercised within such period
shall lapse.

Winding-up

10.4      If notice is given of a general meeting at which a resolution will be
proposed for the voluntary winding-up of the Company (except for the purposes of
a Scheme of Arrangement) all Unvested Options shall lapse unless and to the
extent the Compensation Committee determines otherwise and Vested Options may be
exercised conditionally on the resolution being passed at any time between the
notice of the resolution being given and the resolution being passed or
defeated.

11.        OPTION ROLLOVER

11.1      This Rule applies if there is a Corporate Event and an Optionholder is
offered a new option (the “New Option”) in exchange for the original Option (the
“Old Option”) and the New Option is equivalent to the Old Option. For the
purposes of this Rule a New Option is equivalent to an Old Option if:

(a)         it is exercisable in the same manner as the Old Option and subject
to the provisions of this Plan as they had effect immediately before the
exchange;

(b)         the total market value of the Shares subject to the Old Option
immediately before the exchange equals, as far as is reasonably practicable, the
total market value of the shares or securities subject to the New Option
immediately after the exchange; and

(c)         the total amount payable to exercise the New Option is equal to the
total amount payable to exercise the Old Option.

11.2      If there is a Change of Control or Scheme of Arrangement such that
Shares are exchanged for shares or securities in another company and the persons
who will own the shares in that other company will be the same, or substantially
the same, as the persons who owned the Shares immediately before that Change of
Control or Scheme of Arrangement and the Optionholder is offered a New Option
which is equivalent to the Old Option, the Old Option shall not become
exercisable in accordance with whichever is applicable of Rules 10.1 and 10.2
and shall lapse if and to the extent the Optionholder does not accept the offer
of the New Option within one month of the offer date.

 





14




 

11.3      Where any New Options are granted pursuant to this Rule, references to
“Options” shall be construed as references to the New Options for which they
have been exchanged and references to the “Company” shall be construed as
references to the grantor of the New Options.

11.4      Where there is an exchange of Old Options for New Options pursuant to
this Rule, such exchange shall be done in compliance with the Code with respect
to Optionholders that reside in the U.S..

12.        VARIATION OF SHARE CAPITAL

12.1      In the event of any variation in the share capital of the Company by
way of capitalisation or rights issue, consolidation, subdivision or reduction
or otherwise, the number and kind of Shares subject to any Option and the
Exercise Price shall be adjusted in such manner as the Compensation Committee
shall determine to be fair and reasonable, SAVE THAT with respect to
Optionholders who reside in the U.S., the number of Shares subject to an Option,
the Exercise Price, and the limits in Rule 5.5 shall be adjusted proportionately
in a manner that complies with Sections 409A and 424 of the Code.

12.2      The Company will take such steps as are considered necessary to notify
Optionholders of any adjustments made under this Rule and may call in, endorse,
issue or re-issue any Option Certificate as a result of that adjustment.

13.        AMENDMENT

13.1      Subject to Rule 13.2, the Compensation Committee may from time to time
amend these Rules provided that no amendment to the advantage of Eligible
Persons and Optionholders may be made to the provisions relating to:

(a)          the persons to whom Options may be granted;

(b)          the limit on the number of Shares in respect of which Options may
be granted; and

(c)          this Rule,

without the prior approval of the Company’s shareholders in general meeting
except for minor amendments which the Compensation Committee considers necessary
or desirable in order to benefit the administration of the Plan, take account of
any changes to the applicable legislation in any country or territory or to
obtain or maintain favourable tax, exchange control or regulatory treatment for
Optionholders or any Group Company. The Compensation Committee are specifically
authorized to exercise their discretion to make a recommendation (for approval
by the Board) to reduce the Exercise Price of outstanding Options or effect the
repricing of such Options through cancellation and re-grants.





15




 

13.2      The Compensation Committee may not make any amendment which would
abrogate or adversely affect the subsisting rights of Optionholders unless it is
made:

(a)         with the written consent of the number of Optionholders who hold
Options to acquire 75% of the Shares which would be issued or transferred if all
subsisting Options (being Options that have neither been exercised nor lapsed)
were exercised; or

(b)         by a resolution of a meeting of Optionholders passed by not less
than 75% of the Optionholders who attend and vote either in person or by proxy.

14.        RELATIONSHIP WITH CONTRACT OF EMPLOYMENT OR FOR PROVISION OF
CONSULTANCY SERVICES AND EXCLUSION OF LIABILITY

14.1      Notwithstanding any other provision of this Plan:

(a)         nothing in this Plan or in any Eligible Person’s contract of
employment, appointment letter or contract for the provision of consultancy
services shall be construed as giving any Eligible Person a right to be granted
an Option under this Plan;

(b)         an Eligible Person or Optionholder shall not be entitled, and by
accepting an Option granted under this Plan he or she shall be deemed to have
waived any possible entitlement, to any compensation or loss he or she may
suffer as a result of the exercise by the Compensation Committee of any
discretion given to them in accordance with these Rules, or the failure by the
Compensation Committee to exercise any such discretion, even if such exercise or
failure to exercise constitutes a breach of contract by the Company or any other
Group Company which employs or engages the Eligible Person or Optionholder (or
to whom he or she provides consultancy services) or a breach of any other duty
owed by the Company or any other Group Company or gives rise to any other claim
whatsoever; and

(c)         if an Eligible Person or Optionholder shall cease to be employed
within, engaged by, or to provide consultancy services to, the Group for any
reason whatsoever, including (in the case of an Employee) as a result of being
wrongfully or unfairly dismissed, he or she shall not be entitled, and by
accepting an Option he or she shall be deemed to have waived any possible
entitlement, to any sum or benefit to compensate him or her for any loss or
curtailment of any right or benefit accrued or in prospect under the Plan, and
no such loss or curtailment shall form part of any claim for damages for breach
of any contract of employment, contract for the provision of consultancy
services, or appointment letter of any Eligible Person or Optionholder or
compensation for unfair or wrongful dismissal or any other claim whatsoever.

14.2      No payment under the Plan will be taken into account in determining
any benefits under any pension, retirement, savings, profit sharing, group
insurance, welfare or other benefit plan of the Company or any Group Company
except as expressly provided in writing in such other plan or an agreement
thereunder.

15.        ADMINISTRATION

15.1      Subject to Rules  4.2 and 13.1, the Plan shall be administered by the
Compensation Committee whose decision on all disputes shall be final. The
Compensation Committee may delegate

 





16




 

specific administrative functions relating to the operation of the Plan to a
third party professional equity plan administrator.

15.2      The Company shall at all times keep available sufficient authorised
and unissued shares, or will ensure that sufficient shares will be available, to
satisfy the exercise to the full extent still possible all Options which have
neither lapsed nor been fully exercised, taking account of any other obligations
of the company to issue unissued shares.

15.3      Any notice or other communication under or in connection with this
Plan may be given by the Company either personally, by email or by post and to
the Company either personally, by email or by post to the secretary. Items sent
by post shall be pre-paid and shall be deemed to have been received 72 hours
after posting.

15.4      This Plan shall terminate on the tenth anniversary of the Adoption
Date or at any earlier time by resolution of the Compensation Committee.
Termination of the Plan shall be without prejudice to the subsisting rights of
Optionholders and any other relevant persons.

16.        DATA PRIVACY

16.1      As a condition of participation in the Plan, each Optionholder
acknowledges that the Company and any Group Company may collect, use and
transfer, in electronic or other form, personal data as described in this Rule
by and among the Group Companies exclusively for implementing, administering and
managing the Optionholder’s participation in the Plan. The Group Companies may
hold certain personal information about an Optionholder, including the
Optionholder’s name, address and telephone number; birthdate; national
insurance, social security, or other identification number; salary; nationality;
job title(s); any Shares held in the Company; and Option details, to implement,
manage and administer the Plan and Options (the “Data”). The Group Companies may
transfer the Data amongst themselves as necessary to implement, administer and
manage an Optionholder’s participation in the Plan, and the Group Companies may
transfer the Data to third parties assisting the Company with Plan
implementation, administration and management. These recipients may be located
in the Optionholder’s country, or elsewhere, and the Optionholder’s country may
have different data privacy laws and protections than the recipients’ country.
By accepting the grant of an Option, each Optionholder acknowledges that such
recipients may receive, possess, use, retain and transfer the Data, in
electronic or other form, to implement, administer and manage the Optionholder’s
participation in the Plan, including any required Data transfer to a broker or
other third party with whom the Company or the Optionholder may elect to deposit
any Shares. The Data related to an Optionholder will be held only as long as
necessary to implement, administer, and manage the Optionholder’s participation
in the Plan. An Optionholder may, at any time, view the Data that the Company
holds regarding such Optionholder, request additional information about the
storage and processing of the Data regarding such Optionholder and recommend any
necessary corrections to the Data regarding the Optionholder in writing, without
cost, by contacting the local human resources representative.

16.2      For the purpose of operating the Plan in the European Union (including
the United Kingdom after the United Kingdom leaves the European Union), the
Company will collect and process

 





17




 

information relating to Optionholders in accordance with the privacy notice
which is available from the Company’s secretary and the EU General Data
Protection Regulation of 25 May 2018.

17.        THIRD PARTY RIGHTS

A person who is not a party to any Option granted under this Plan shall not have
any rights under or in connection with that Option as a result of the Contract
(Rights of Third Parties) Act 1999 except where such rights under any provision
of the Plan in relation to any Engaging Company of the Optionholder which is not
a party to the Option.

18.        GOVERNING LAW AND JURISDICTION

This Plan is governed by and shall be construed in accordance with the laws of
England and Wales and the courts of England and Wales shall have exclusive
jurisdiction to hear any claim or dispute arising out of it.

19.        TRADING POLICY RESTRICTIONS

Option exercises under the Plan and the sale of the Shares acquired on the
exercise of such Options shall be subject to the Company’s insider trading
policies and procedures, as in effect from time to time.

20.        CLAWBACK POLICY

Options and/or Shares subject to Options under the Plan shall be subject to the
Company’s clawback policy, as in effect from time to time.

 

18

